EXHIBIT 10.1


SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Steven H. Nelson
(“I,” “me” or “my”) and United HealthCare Services, Inc. (“Employer”). Employer
and I agree:


1.    Termination. My employment with Employer terminated on September 30, 2019
(the “Termination Date”).

2.    Separation Payments and Benefits. As provided under Section 4.B of the
Amended and Restated Employment Agreement effective March 24, 2015 between
Employer and me (the “Employment Agreement”), Employer will provide me with the
following Separation Payments and Benefits, less applicable tax withholdings and
deductions:


A.    $6,500,000. This amount is made up of: (1) $2,000,000, which represents 24
months of my base salary, and (2) $4,500,000, which represents any bonus or
incentive compensation paid or payable to me for the two most recent calendar
years (excluding any equity-related awards, payments under any long-term or
similar benefit plan, or any other special or one-time bonus or incentive
compensation payments). This amount will be paid to me over 52 pay periods at
the same time and in the same manner as the regular employee payroll, beginning
on the first payroll date that occurs after the end of the six-month period
following the Termination Date. The first payment will include those payments
that would otherwise have been paid during the period following the Termination
Date.


B.    $12,000, to offset costs of COBRA, which amount will be paid in a lump sum
within 60 days following the Termination Date.


C.    Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.


I acknowledge that in order to comply with Internal Revenue Code Section 409A,
due to my status as a "specified employee" at the time of my employment
termination, no payments described in Section 2.A above will be made to me under
this Agreement until the first payroll date that occurs after the end of the
six-month period following the Termination Date.  The payments otherwise due to
me during that first six-month period will be paid to me in a lump sum. 
Thereafter, the balance of the Separation Payments will be paid to me over
the remaining pay periods described above.


I agree that if I am rehired or engaged as an independent contractor by Employer
within 24 months after my Termination Date, I will no longer be entitled to the
Separation Payments described in this Agreement as of the date I begin work as a
rehired employee or as an independent contractor.


3.    Release. I release the following parties from all claims I may have, known
or unknown, against them:


Ø    Employer;
Ø
Employer's parent, subsidiary and affiliated companies;

Ø    Employer's predecessors; and
Ø    All of the above companies' agents, directors, officers, employees,
representatives, shareholders, successors and assigns.


My release of claims includes all claims related to my employment with Employer
or the termination of my employment. For example, my release includes claims
based on:


Ø
Any federal statute, including: the False Claims Act (including any right to
share in any recovery by the United States government); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1874;
the Age Discrimination in Employment Act; the Equal Pay Act; the Americans with
Disabilities Act; the Employee Retirement Income Security Act of 1974; the
Family and Medical Leave Act; the Genetic Information Nondiscrimination Act of
2008; the Fair Credit Reporting Act; and the National Labor Relations Act;

Ø    Any state statute, including discrimination and whistleblower statutes;
Ø    Any ordinance;
Ø    Any express or implied contract, including the Employment Agreement between
Employer and me;
Ø    Any tort, such as defamation, misrepresentation, infliction of emotional
distress, or fraud;
Ø    Negligence; or



--------------------------------------------------------------------------------



Ø    Any other legal theory.


My release also waives my right to begin or continue any complaint under
Employer’s Internal Dispute Resolution (IDR) policy. I affirm that I have not
filed, and that I will not file, any claim released in this Agreement against
Employer, and that I have not assigned any claim released in this Agreement to
anyone else.


My release does not:  (i) affect my right to obtain any vested and
nonforfeitable balance in my accounts under any pension or retirement plan; (ii)
preclude me from exercising any conversion or continuation coverage rights I may
have under Employer’s welfare benefit plans; or (iii) waive my right to file an
administrative charge with or participate in an administrative proceeding
conducted by any governmental agency, although to the extent permitted by law,
my release does waive my right to receive any individual remedy, including
monetary damages, in connection with any administrative charge concerning my
employment. 


4.     Cooperation and Assistance. I agree that I will cooperate (i) with
Employer in the investigation, prosecution or defense of any potential claims or
concerns regarding Employer’s or any affiliates’ business about which I have
relevant knowledge, including by providing truthful information and testimony as
reasonably requested by Employer, and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
concerning Employer or its affiliates. Employer will reimburse me for any
reasonable travel and out-of-pocket expenses I incur in providing the
cooperation described in section (i) of this paragraph.
 
5.    Section 5 of Employment Agreement. Section 5 of my Employment Agreement,
“Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants,” continues in full force and effect and nothing in this Agreement is
intended to or does supersede the terms in that Section 5. I reaffirm my
agreement to comply with my obligations under that Section.


6.    Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights. Nothing in this Agreement is intended to or does supersede
or otherwise affect the terms of any agreement or certificate relating to an
award of stock options, restricted stock, restricted stock units or stock
appreciation rights. My rights and obligations under any such agreement or
certificate, including but not limited to any Restrictive Covenants, remain in
full force and effect according to their terms.


7.    Reference. I agree that, in accordance with Employer’s policy, I will
direct all inquiries regarding my employment, including those from prospective
employers, to Employer's third-party employment verification service. I
understand that such service will provide only limited information such as dates
of employment and last job held. I understand that I may obtain more information
about this service from HRdirect.


8.    Disclosure. I have reviewed Employer’s Code of Conduct and I understand my
obligations to Employer under the Code of Conduct. I agree that I have been
given an adequate opportunity to advise Employer, and that I have fully and
truthfully advised Employer, of any facts that I am aware of that constitute or
might constitute a violation of the Code of Conduct, any other Employer
policies, or any ethical, legal or contractual standards or obligations of
Employer or its affiliates. If I learn of such facts in the future, I agree to
report them to Employer by contacting Employer’s Compliance HelpLine at
1-800-455-4521.


9.    Confidentiality of Agreement. I will keep this Agreement confidential and
will not disclose its terms to anyone except my immediate family, legal counsel,
and financial or tax advisor, provided these individuals agree to be bound by
the terms of this confidentiality provision, and as required by law.


10.    Judicial Modification and Severability. If any of this Agreement's
provisions is determined to be unenforceable, I agree that such provision should
be modified so that it is enforceable or, if modification is not possible, that
it should be severed, and the enforceability of the remaining provisions will
not be affected by such modification or severance.


11.     Period to Consider Signing Agreement. I have 21 days to consider whether
to sign this Agreement.


12.    Revocation Period. I may revoke this Agreement up to 15 days after I sign
it. To be effective, my revocation must be: (i) in writing; (ii) sent to my
manager or HRdirect; and (iii) sent within the 15-day period in a manner that
provides proof it was sent (e.g., postmarked within the 15-day period).


13.     Consulting an Attorney. I understand that Employer advises me to consult
with an attorney prior to signing this Agreement, but that any legal
consultation is at my own expense. I agree that I have had an adequate
opportunity to consult with an attorney, I have read and understand this
Agreement, and I am voluntarily signing this Agreement.


    



--------------------------------------------------------------------------------



14.     Internal Revenue Code Section 409A. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A of the Internal Revenue Code of 1986 and its
accompanying regulations (“Section 409A”). This Agreement shall be construed in
a manner to give effect to such intention. In no event whatsoever shall Employer
or any of its affiliates be liable for any tax, interest or penalties that may
be imposed on me under Section 409A. Neither Employer nor any of its affiliates
have any obligation to indemnify or otherwise hold me harmless from any such
taxes, interest or penalties, or liability for any damages related thereto.


15.    Non-Admission. Nothing in this Agreement is intended to be an admission
by Employer that it has violated any law or engaged in any wrongdoing.


16.    Miscellaneous.


a.    This Agreement is governed by Minnesota law.


b.     Nothing in this Agreement prohibits me from making disclosures that are
protected under law or reporting violations of state or federal law or
regulation to governmental agencies or entities.


c.     This Agreement and any other documents referenced in it are the entire
agreement between Employer and me regarding my employment termination, except
that this Agreement does not supersede any stock option, restricted stock, or
stock appreciation rights certificate, or any noncompetition or nonsolicitation
agreement I may be subject to, and my rights and obligations under any such
agreement or certificate, including any Restrictive Covenants, remain in full
force and effect according to their terms. I agree that this Agreement may only
be changed by a written amendment signed by both Employer and me. Any changes to
this Agreement after it was first presented to me, whether material or
immaterial, do not restart the decision period described in the Section entitled
“Period to Consider Signing Agreement.”


d.    The executed version of this Agreement may be delivered by facsimile or
email, and upon receipt, such transmission shall be deemed delivery of an
original. This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original, and all of which together will
constitute one document.


        
9/30/2019
 
 
 
/s/ Steven H. Nelson    
 
Date
 
 
 
Employee Signature
 
 
 
 
 
Employee ID #000099999
 
 
 
 
 
NOTE: Do not sign before your termination date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UNITED HEALTHCARE SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ David Strauss
 
 
 
 
Date
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
Senior Vice President, Total Rewards, HCS
 
 
 
 
 
 
 
 
 
 
 













 
                    











